Exhibit 10.1 AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT 1. CONTRACT ID CODE PAGE OF PAGES 1 6 2. AMENDMENT/MODIFICATION NO. 3. EFFECTIVE DATE 09/09/2016 4. REQUISITION/PURCHASE REQ. NO. OS182830 5. PROJECT NO. (If applicable) 6. ISSUED BY CODE ASPR-BARDA 7. ADMINISTERED BY (if other than Item 6) CODE ASPR–BARDA01 ASPR-BARDA 200 Independence Ave., S.W. Room 640-G Washington DC 20201 ASPR-BARDA 330 Independence Ave, SW, Rm G644 Washington DC 20201 8. NAME AND ADDRESS OF CONTRACTOR (No, street, county. State and ZIP Code)
